Citation Nr: 0210019	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  92-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty for various periods while a 
member of the Michigan National Guard.  Active duty for 
training during the period from July 13, 1968, through July 
27, 1968, has been verified. 

This matter originates from an appeal of an April 1989 rating 
decision of the Detroit, Michigan, regional office (RO) of 
the Department of Veterans Affairs (VA).  There has been a 
very lengthy appeal process in which this matter has been 
before the Board of Veterans' Appeals (Board) on five 
previous occasions, and has twice been before the United 
States Court of Appeals for Veterans Claims (Court).  The 
history was discussed at some length in the most recent Board 
decision, which is dated April 2001, and need not be repeated 
in detail at this time.  However, the Board notes that this 
matter was returned in April 2001 for proceedings consistent 
with a May 12, 2000, decision of the Court which vacated a 
November 1997 Board decision.  The November 1997 Board 
decision had held that new and material evidence to reopen a 
previously denied claim for service connection for a back 
disability had been submitted but that, on de novo review of 
the reopened claim, a back disability was not incurred in or 
aggravated by military service.  The April 2001 Board 
decision also held that new and material evidence had been 
submitted to reopen the previously denied claim for service 
connection for a back disability, but remanded the appeal for 
additional development, and to allow the RO an opportunity to 
review the veteran's reopened claim on a de novo basis.  The 
additional development has been completed, and as the de novo 
review by the RO remained unfavorable to the veteran, the 
appeal has been returned to the Board. 


FINDINGS OF FACT

1.  The veteran was treated for lumbosacral strain while on 
active duty for training in July 1968 as a result of an 
injury sustained at that time.  

2.  The veteran underwent surgery to correct a herniated disc 
at L5 in 1985; currently, he continues to have low back pain.

3.  Private medical opinion has stated that it is as likely 
as not that the veteran's 1985 herniated disc and current 
back disability are the result of the injury sustained on 
active duty for training in July 1968. 


CONCLUSION OF LAW

A low back disability was incurred due to active service.  
38 U.S.C.A. §§ 101(24); 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(d) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sustained an injury to his low 
back in July 1968 while on active duty for training with the 
National Guard.  He states that he was moving large bags of 
potatoes when he felt his back give way.  The veteran notes 
that the evidence shows he was treated for back pain at this 
time.  He argues that he continued to be seen periodically 
for low back pain in the years following his injury, and that 
his current back disability is the result of the 1968 injury.  
The veteran notes that he has opinions from two private 
doctors that support his contentions.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, and an explanation of the reasons and bases for the 
denial of his claim, which also indicated what evidence was 
needed to prevail.  In addition, VA has obtained all medical 
records that have been identified by the veteran, and has 
afforded him two orthopedic examinations in conjunction with 
his claim.  Following the April 2001 remand, the veteran was 
notified by letter, and given an opportunity to submit 
additional evidence.  He was also notified of the provisions 
of the VCAA.  The veteran replied in March 2002 that he has 
no additional evidence to submit.  The Board must conclude 
that the duties to notify and assist have been completed.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. § 101(24).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records include the report of a June 1967 
medical examination.  This examination states that the 
veteran's spine was normal.  An August 1967 examination was 
also normal.  

As noted above, the veteran has verified active duty for 
training purposes with the Michigan National Guard from July 
13, 1968, through July 27, 1968.  The service medical records 
contain individual sick slips dated July 22, 1968, July 23, 
1968, and July 25, 1968, which show treatment for back 
injury.  The July 25, 1968, slip states that the back pain 
was slowly resolving, and that the veteran was to continue 
treatment.  There was to be no bending, stooping, physical 
training, or loading of vehicles.  

Evidence subsequent to July 1968 includes private medical 
records dated December 1970, which show that the veteran was 
seen for low back problems.  The veteran had a cyst, as well 
as a strain of the low back.  He was treated again in March 
1971, August 1971, December 1971, and February 1972.  

The veteran underwent a periodic examination by the National 
Guard in August 1971.  His spine was found to be normal.  

Private medical records dated May 1985 indicate that the 
veteran had undergone surgery for his back disability.  These 
records state that the veteran had first experienced back 
problems in February 1985.  He underwent a right L5 
hemisemilaminectomy with excision of L5/S1 herniated nucleus 
pulposus.  

A May 1987 letter from C.H.G., D.C., states that the veteran 
was treated in August 1973 for lumbosacral strain caused by 
lifting a washer.  He had not treated the veteran again since 
this occasion.  

April 1987 letters from two additional chiropractors state 
that the veteran had been treated for low back pain in 
December 1978 and January 1979.  One chiropractor noted that 
the diagnosis was lumbosacral strain with L5 disc protrusion, 
and that the veteran had been referred to a neurosurgeon.  
The chiropractor had not treated the veteran since 1986.  

The veteran was afforded a VA examination of the spine in 
March 1994.  At this juncture, the Board notes that the 
report of the March 1994 VA examination was the basis for a 
June 1996 Court order to vacate a January 1995 Board decision 
that denied the veteran's claim.  The veteran and the 
veteran's private doctor informed the Court in October 1995 
that records pertaining to another person with the same name 
as the veteran had inadvertently been forwarded to the Board, 
and had been cited by the March 1994 VA examiner in his 
opinion.  VA filed a motion to the Court to vacate the 
January 1995 Board decision, in which it was argued that the 
March 1994 examination was inadequate, in that the examiner 
had relied in part on irrelevant and perhaps prejudicial 
medical records.  Subsequently, the January 1985 decision 
relied in part on the March 1994 VA examination report and 
opinion as the basis for finding that service connection 
should be denied.  The veteran did not oppose this motion.  
The Court agreed with the argument of the VA, vacated the 
January 1995 Board decision, and remanded the appeal to the 
Board.  The Board further notes that the records in question 
concern treatment rendered in December 1989, including a 
myelogram.  There is no record that the veteran actually 
received any treatment for his back disability in December 
1989.  

In an October 1995 letter from the veteran's private doctor, 
he noted that his records stated that the veteran's 1968 
military back injury was the first back problem.  

The veteran was examined by a private doctor in June 1996.  
He was noted to be seeking an expert opinion as to whether or 
not his 1968 injury was at least as likely as not the 
proximate cause in the progression of his back problems and 
eventual disc surgery.  The examiner stated that he did an 
extensive history and physical on the veteran, and reviewed 
his medical records.  The veteran's initial injury in service 
was described.  The examiner noted that the veteran's back 
would go out approximately six or eight times each year, and 
that he would seek treatment from a chiropractor on these 
occasions.  The recurring episodes continued until 1985, when 
he developed a problem that could not be resolved by the 
chiropractor.  The 1985 surgery was noted, but the veteran 
reported continued treatment for episodes of variable 
stiffness and pain in the low back.  Following the 
examination and review of an old X-ray study, the impression 
was recurring mechanical low back pain, history of ruptured 
disc causing back pain and sciatica, and deconditioning 
contributing to the mechanical back pain.  The examiner noted 
that mechanical back pain is a recognized entity.  The 
mechanical symptoms could be provoked when there is scoliosis 
associated with leg length differences, or contracted or 
weakened muscles.  These abnormal stresses could sometimes 
result in low lumbar facet problems.  In the veteran's case, 
it appears to have involved facet subluxation problems.  As 
the facet joints become progressively less stable, there are 
altered mechanical forces on the disc which could contribute 
to early disc rupture.  The examiner stated that since the 
veteran did not have definitive rehabilitation treatment at 
any time during the long course of his back problems, it was 
not surprising that they continued, or that he had ruptured a 
disc.  The examiner concluded that it was at least as likely 
as not that the initial episode of back pain in July 1968 was 
related to the current low back pain experienced by the 
veteran.  

The veteran underwent an additional VA examination in 
February 1997.  The claims folder and medical records were 
reviewed.  The examiner specifically noted the May 1985 
surgery and the June 1996 private medical opinion.  In 
addition, the December 1989 records concerning a myelogram 
which were previously noted to not belong to the veteran were 
again cited, without indication that the examiner was aware 
they did not belong to the veteran.  The history of the 
veteran's July 1968 injury was described.  He was noted to 
have returned to work without further care following this 
injury.  In 1969 or 1970, the veteran went to his family 
doctor to have his back examined.  He then began to see 
various chiropractors, and was treated with manipulations.  
In 1985, he was seen by a neurosurgeon who found a problem 
with the fifth lumbar disc, and he underwent a laminectomy.  
He was returned to work without restrictions after about six 
months.  Following a review of the veteran's current 
complaints, an X-ray study, and a physical examination which 
demonstrated degenerative changes of the lumbar spine, the 
examiner stated that degenerative disc disease is a disease 
of aging.  The examiner noted the back strain in service, and 
the subsequent disc problems and surgery.  He opined that the 
veteran did not have any instability, dysfunction, or 
relationship to service.  There was no evidence that there 
was any relationship at all between the service complaints 
and strain in the veteran's disc disease, which appeared to 
be degenerative in nature.  

The veteran underwent an additional private examination in 
July 2000.  He was noted to have initially injured his back 
in the military in 1968, and had experienced pain since that 
injury.  He denied any other injury.  The history of the 1985 
surgery was noted.  Currently, the veteran did not experience 
radicular pain, but continued to have severe aching, 
stabbing, and midline lowback pain at L4 to L5.  Following 
the examination, the impression was prior radiculopathy, 
status post laminectomy, L4 to L5 degenerative disc disease, 
and probable discogenic pain at L4 to L5.  The examiner noted 
that he had been asked for an opinion concerning the etiology 
of the veteran's pain.  He suspected that the veteran had 
chronic discogenic pain that based on his history would 
relate back to the prior injury.  The examiner noted that the 
classic mechanism for annular failure is flexion, twisting, 
and lifting, and the description of the 1968 injury would be 
a likely causative event.  

The Board finds that entitlement to service connection for a 
low back disability is warranted.  There are four medical 
opinions concerning the etiology of the veteran's back 
disability.  Initially, the Board notes that the two VA 
examinations and the June 1996 private examination all 
included extensive reviews of the medical records, and while 
there is no statement as to whether or not there was such a 
review in July 2000, to the extent history was noted on this 
examination, it is also accurate.  The veteran has submitted 
two private medical opinions in support of his claim.  In 
particular, the June 1996 private examination report reviewed 
the veteran's medical history accurately, offered an 
explanation as to why a great deal of time could pass between 
the initial injury and the discovery of the ruptured disc, 
and opined that it was at least as likely as not that the 
veteran's current back problems were the result of his July 
1968 injury.  The July 2000 private medical examination 
contains an opinion that also states the 1968 injury was a 
likely causative event of the veteran's current problems, and 
provides a basis for this opinion.  In contrast are the 
opinions of the two VA doctors.  The Board notes that these 
examinations are no more persuasive or authoritative than the 
private examinations.  Furthermore, the March 1994 VA 
examination was the basis for a Court order vacating a prior 
Board decision, with the implication being that as it was 
based in part on incorrect information, it is prejudicial to 
the veteran.  In spite of the fact that the information 
concerning this mistake is contained in the claims folder, 
and in spite of the fact that the incorrect records have 
clearly been marked as not belonging to the veteran, they 
were again cited in the February 1997 VA examination.  It is 
unclear to what extent if any they were relied upon in 
reaching the opinion that the veteran's current disability is 
not related to the 1968 injury.  What is clear is that there 
is a possibility that the new opinion is again tainted, and 
that even if it is not, the Board has no basis to afford it 
greater weight than the opinions that support the veteran's 
claim.  Therefore, the evidence is at least in equipoise and 
thus supports the veteran's claim for entitlement to service 
connection for a low back disability. 




ORDER

Entitlement to service connection for a low back disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

